Case: 7:10-cr-00002-KKC-EBA Doc #: 298 Filed: 04/20/20 Page: 1 of 5 - Page ID#: 1931


                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                           SOUTHERN DIVISION -- AT PIKEVILLE

  UNITED STATES OF AMERICA,                                  CRIMINAL NO. 7:10-2-KKC
         Plaintiff,

  V.                                                            OPINION AND ORDER

  JIMMY D. CORNETT,
         Defendant.



       This matter is before the Court on the defendant’s emergency motion (DE 291) for his

  immediate release from prison. The defendant was originally convicted of conspiring to

  manufacture methamphetamine and aiding and abetting in that crime and of being a convicted

  felon in possession of a firearm. By judgment dated November 16, 2011, the Court sentenced the

  defendant to a prison term of 97 months.

       After being released from prison on that term, Cornett twice violated the conditions of his

  supervised release. On the most recent violation, by judgment dated December 17, 2019, the

  Court sentenced Cornett to 14 months in prison.

       He moves the Court to modify that sentence under 18 U.S.C. § 3582(c)(1)(A), which

  provides for what is commonly referred to as “compassionate release.” The defendant asserts that

  he faces a high risk of death from the novel coronavirus disease COVID-19 because FCI Gilmer,

  where he is incarcerated, has failed to take adequate steps to protect prisoners from the virus.

       Prior to the First Step Act, PL 115-391, 132 Stat 5194 (Dec. 21, 2018), a motion for

  compassionate release could be brought by only the director of the Bureau of Prisons (BOP), not

  the defendant. See 18 U.S.C. § 3582(c)(1)(A) (2017). The First Step Act amended

  § 3582(c)(1)(A) to allow a defendant to file a motion for such relief on his own, but only if he

  has first “fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to
Case: 7:10-cr-00002-KKC-EBA Doc #: 298 Filed: 04/20/20 Page: 2 of 5 - Page ID#: 1932


  bring a motion on the defendant's behalf” or if 30 days have lapsed since the warden of the

  defendant’s facility received the defendant’s request to file a motion on his behalf, whichever is

  earlier. 18 U.S.C.A. § 3582(c)(1)(A); PL 115-391, 132 Stat 5194 § 603 (Dec. 21, 2018).

     The defendant does not assert that he has met either of these prerequisites to filing this

  motion. Instead, he argues that the Court should waive these prerequisites given the dangers

  posed by COVID-19. These prerequisites are jurisdictional, however, meaning that this Court

  has no power to grant relief on a motion for compassionate release unless the prerequisites are

  met.

     The Supreme Court has recently addressed whether statutory filing prerequisites should be

  deemed to limit the jurisdiction of the court. Fort Bend Cty., Texas v. Davis, 139 S. Ct. 1843,

  1848 (2019). As would be expected, it all depends on the wording of the statute at issue. “If the

  Legislature clearly states that a prescription counts as jurisdictional, then courts and litigants will

  be duly instructed and will not be left to wrestle with the issue; but when Congress does not rank

  a prescription as jurisdictional, courts should treat the restriction as nonjurisdictional in

  character.” Id. (quoting Arbaugh v. Y&H Corp., 546 U.S. 500, 515-16 (2006)) (brackets

  omitted). In Fort Bend, the Supreme Court determined that Title VII’s requirement that a

  plaintiff file a complaint with the EEOC before filing an action in court was not jurisdictional

  because it does not “speak to a court's authority” or “refer in any way to the jurisdiction of the

  district courts.” Id. at 1850-51 (quoting E.P.A. v. EME Homer City Generation, L.P., 572 U.S.

  489, 512 (2014) and Arbaugh, 546 U.S. at 515).

     Unlike the Title VII provisions, however, §3582(c) does speak to the Court’s authority to

  modify a defendant’s sentence after it has been imposed. The statute explicitly states that this

  Court “may not” modify a prison term except in certain delineated circumstances. One of these

                                                    2
Case: 7:10-cr-00002-KKC-EBA Doc #: 298 Filed: 04/20/20 Page: 3 of 5 - Page ID#: 1933


  circumstances is when a defendant brings a motion for compassionate release, but only if the

  defendant has first fully exhausted his administrative remedies or given the warden of the prison

  where he is incarcerated 30 days to respond to the defendant’s request that the BOP file such a

  motion on his behalf. Those circumstances do not exist here. Thus, by the plain language of the

  statute, the Court “may not” modify the defendant’s sentence.

     While the Sixth Circuit has not addressed this issue, the Third Circuit has, also in the context

  of a defendant’s motion for compassionate release that cited COVID-19 concerns. The Third

  Circuit determined that that the defendant’s failure to comply with the statutory prerequisites

  before asking the court for compassionate release was “a glaring roadblock foreclosing

  compassionate release at this point.” United States v. Raia, No. 20-1033, 2020 WL 1647922, at

  *2 (3d Cir. Apr. 2, 2020).

     Further, the mandatory language of the statute “means a court may not excuse a failure to

  exhaust, even to take [special] circumstances into account.” Ross v. Blake, 136 S. Ct. 1850, 1856

  (2016). With a statutory exhaustion requirement, “Congress sets the rules – and courts have a

  role in creating exceptions only if Congress wants them to.” Id. at 1857. “[M]andatory

  exhaustion regimes, foreclose[e] judicial discretion.” Id. Here, the rules set by Congress prohibit

  this Court from modifying a defendant’s sentence unless the defendant first exhausts the BOP’s

  administrative remedies, or the warden fails to timely act on the defendant’s request.

     The Court recognizes that these are unsettling times for everyone, including prisoners. But in

  such a context, the exhaustion requirement of the compassionate release statute is perhaps most

  important. See Raia, 2020 WL 1647922, at *2 (“Given BOP’s shared desire for a safe and

  healthy prison environment, we conclude that strict compliance with § 3582(c)(1)(A)'s

  exhaustion requirement takes on added—and critical—importance” amid the risks posed by

                                                  3
Case: 7:10-cr-00002-KKC-EBA Doc #: 298 Filed: 04/20/20 Page: 4 of 5 - Page ID#: 1934


  COVID-19). The requirement recognizes that the BOP is better positioned than the courts to first

  assess issues such as a defendant’s health, the adequacy of the measures taken by a particular

  place of incarceration to address any health risks, the risk presented to the public by a

  defendant’s release, and the adequacy of a defendant’s release plan.

     In his March 26, 2020 memorandum to the BOP director addressing the COVID-19

  pandemic, the Attorney General recognized that “many inmates will be safer in BOP facilities”

  but that, for other inmates, “home confinement might be more effective in protecting their

  health.” (DE 95-1, Memorandum.) He directed the BOP to “consider the totality of the

  circumstances for each individual inmate,” including the defendant’s age and vulnerability, the

  security level of the facility in which the defendant is incarcerated, the inmate’s conduct while in

  prison, the inmate’s score under PATTERN, the inmate’s re-entry plan, and the inmate’s danger

  to the community. In his April 3, 2020 memorandum, the Attorney General made the finding

  that “emergency conditions are materially affecting the functioning of the [BOP],” but directed

  the BOP to continue making “the careful, individualized determinations BOP makes in the

  typical case.” (DE 95-2, Memorandum.) The Attorney General recognized that “[e]ach inmate is

  unique and each requires the same individualized determinations that we have always made in

  this context.” The BOP is the institution with the expertise to conduct this analysis in the first

  instance, not a court.

         On April 5, 2020, the BOP announced that it “has begun immediately reviewing all

  inmates who have COVID-19 risk factors . . . to determine which inmates are suitable for home

  confinement.” https://www.bop.gov/resources/news/20200405_covid19_home_confinement.jsp.

  This review is being taken automatically by the BOP. The BOP has specifically advised that

  “[i]nmates do not need to apply to be considered for home confinement.” Id. “Case management

                                                   4
Case: 7:10-cr-00002-KKC-EBA Doc #: 298 Filed: 04/20/20 Page: 5 of 5 - Page ID#: 1935


  staff are urgently reviewing all inmates to determine which ones meet the criteria established by

  the Attorney General.” Id. (emphasis added).

     The statute itself provides an exception to the exhaustion requirement where the warden fails

  to respond to the defendant’s request within 30 days. Given the directive of the Attorney General

  in his April 3, 2020 memorandum that the BOP move “with dispatch” and that “time is of the

  essence,” it is expected that wardens will conduct their analyses well before the end of the 30-

  day period. The BOP states that it has “increased resources to review and make appropriate

  determinations as soon as possible.” Id. (emphasis added). The Court, however, has no authority

  to alter the 30-day statutory time period.

     Cornett also asks the Court to order that all video of the daily operations at FCI Gilmer be

  preserved and that the Court conduct an in-camera viewing of the video to determine whether

  FCI Gilmore is taking proper measures to protect inmates from the health risks posed by

  COVID-19. The Court has no grounds to grant this relief on this motion for compassionate

  release. If Cornett wishes to challenge the sufficiency of the actions taken by FCI Gilmore

  officials in reaction to the health risks posed COVID-19, he must file a claim to that effect.

     For all these reasons, the Court hereby ORDERS that the defendant’s emergency motion (DE

  291) for his immediate release from prison is DENIED.

     Dated April 20, 2020




                                                   5
